DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is Non-Final Office Action in response to application filed on August 23, 2021. Claims 1-46 have been cancelled. Claims 47-70 are pending and presented for examination.
Information Disclosure Statement
The references listed in the IDS filed on November 1, 2021 has been considered and entered into record. A copy of the signed or initialed IDS is hereby attached.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 47-70 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claim 47 recites a method implemented using a programmed computerized machine, and independent claim 70 recites a tangible, non-transitory computer-readable medium. Therefore, Step 1 is satisfied for claims 47-70. Step 2A Prong One: The independent claims recites receiving/retrieving electronic indicia of a time-series dataset including defined data fields, generating electronic indicia of the multiple time-slice datasets, and storing the generated electronic indicia of the multiple time-slice datasets.
These receiving/retrieving, generating and storing are acts that can be practically performed in the human mind. Such mental receiving/retrieving, generating and storing fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. The recitation of a processor in this claim does not negate the mental nature of these limitations because the claim here merely uses the processor as a tool to perform the otherwise mental processes. See October Update at Section I(C)(ii). Thus, the limitations recite concepts that fall into the “mental process” grouping of abstract ideas.
As explained in the MPEP and the October 2019 Update, in situations like this where a series of steps recite judicial exceptions, examiners should combine all recited judicial exceptions and treat the claim as containing a single abstract idea for purposes of further eligibility. See MPEP 2106.04 and 2106.05(11). Thus, for purposes of further discussion, this example considers limitations of generating indicia of multiple time-slice datasets and storing indicia of the multiple time-slice datasets as a single abstract idea.
Step 2A Prong Two: This judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea, the claim recites the additional elements of a computer implemented method, a system, a computer program product, a computer readable medium, processing device and memory. A computer implemented method, a system, a computer program product, a computer readable medium, processing device and memory are so generic that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(1) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014).
Even when viewed in combination, the additional elements in this claim do no more than automate the mental processes of generating electronic indicia of the multiple time-slice datasets using the computer components as a tool. While this type of automation improves the designated time-slice time index information, there is no change to the computers and other technology that are recited in the claim as automating the abstract ideas, and thus this claim cannot improve computer functionality or other technology. See, e.g., Trading Technologies Inf 1 v. IBG, Inc., 921 F.3d 1084, 1093 (Fed. Cir. 2019) (using a computer to provide a trader with more information to facilitate market trades improved the business process of market trading, but not the computer) and the cases discussed in MPEP 2106.05(a)(1), particularly FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095 (Fed. Cir. 2016) (accelerating a process of analyzing audit log data is not an improvement when the increased speed comes solely from the capabilities of a general-purpose computer) and Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055 (Fed. Cir. 2017) (using a generic computer to automate a process of applying to finance a purchase is not an improvement to the computer’s functionality). Accordingly, the claim as a whole does not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception (Step 2A: YES).
Step 2B: This part of the eligibility analysis evaluates whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. MPEP 2106.05. As explained with respect to Step 2A Prong Two, the memory, and processing device are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g). Here, the recitation of the processing device and memory is recited at a high level of generality, and, as disclosed in the specification, is also well-known. Similarly, limitations found in the dependent claims are just a nominal or tangential addition to the claim are also well-known. These limitations therefore remain insignificant extra-solution activity even upon reconsideration, and do not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which cannot provide an inventive concept (Step 2B: NO). The claim are not eligible.
Dependent claims 48-53, recite similar time-slice dataset index steps (limitations) to the independent claim 47, do not amount to a “significant more”, thus, the claim is non-statutory.
Dependent claims 54-62, recite determining a latest time-slice time index steps (limitations) to the independent claim 47, do not amount to a “significant more”, thus, the claim is non-statutory.
Dependent claim 63, recites receiving/retrieving steps (limitations) to the independent claim 47, do not amount to a “significant more”, thus, the claim is non-statutory.
Dependent claims 64-69, recite identifying, determining and generating steps (limitations) to the independent claim 47, do not amount to a “significant more”, thus, the claim is non-statutory.
Claim 70 is similar to claim 47 and therefore not drawn to eligible subject matter as it is directed to an abstract idea without significantly more.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 47-70 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-49 of U.S. Patent No. 10248621 in view of Zimmerer (US 20160171035 A1). 
All limitations and elements in claim 47 of the instant application are found in claim 1 of Ward except “queried subset of the multiple data fields specified in the query having latest associated field value index data string earlier than a query time index”. However, Zimmerer, in field of queries partitioned data index, teaches queried subset of the multiple data fields specified in the query having field value index associated with query time index (paragraphs [0032] and [0088], Zimmerer).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, with the teaching of Ward and Zimmerer before them, to enhance the field value index data string searching by using query time index, as taught by Zimmerer. One of ordinary skill in the art would be motivated to do so because applying query time index to accurately provide advantage searching data string in field value query index. 
	The following table shows the claims in ‘493 that are rejected by corresponding claims in ‘621
Claims Comparison Table:

Instant application  #17/408,493
Patent # 10/248,621
Claim 47. A method implemented using a programmed computerized machine, the method comprising: 
(a) receiving at the programmed computerized machine, via a computer network, or retrieving, from one or more local or remote digital media operatively coupled to the programmed computerized machine, electronic indicia of a time- series dataset that includes, for each one of multiple defined data fields, one or more corresponding field-value (FV) data strings and, for each FV data string, a corresponding field-value-time-index (FVTI) data strings that indicates a time when information represented by that FV data string was acquired, measured, generated, or recorded;

(b) using the programmed computerized machine, automatically generating, using the electronic indicia of the time-series dataset, electronic indicia of multiple time-slice datasets, 


each one of the multiple time-slice datasets (i) corresponding to a designated time-slice time index (TSTI) that differs from the corresponding TSTI of at least one other of the multiple time-slice datasets and 

(ii) including, for each one of multiple designated subsets of the multiple defined data fields, a corresponding time-slice data subset; (c) using the programmed computerized machine, automatically including in each time-slice dataset, for each data field of the corresponding designated subset of the multiple data fields, (A) either a corresponding single FV data string from the time-series dataset or a pointer indicating, either directly or through one or more intervening pointers, a corresponding FV data string in a corresponding time-slice data subset with an earlier TSTI, and (B) for the FV data string included or indicated in subpart (A), either the associated FVTI data string from the time- series dataset or a pointer indicating, either directly or through one or more intervening pointers, the corresponding associated FVTI data string in a corresponding time-slice data subset with an earlier TSTI, wherein each FVTI data string included in, or indicated by a pointer of, each time-slice data subset represents a latest FVTI in the time-series dataset, for the associated FV data string, that is earlier than the TSTI of that time-slice data subset; and (d) using the programmed computerized machine, automatically storing in a computer-searchable format the generated electronic indicia of the multiple time- slice datasets on one or more tangible, non-transitory, local or remote computer- readable media coupled to the programmed computerized machine.

48.The method of Claim 47 wherein either (i) any FVTI that indicates a time that is the same as a time indicated by a specified TSTI is included among FVTIs that are treated as being earlier than the specified TSTI, or (ii) any FVTI that indicates a time that is the same as a time indicated by a specified TSTI is included among FVTIs that are treated as being later than the specified TSTI.


49. (new) The method of Claim 47 wherein each pointer in each time-slice data subset indicates directly either (i) a corresponding data string or pointer of a corresponding time-slice data subset in a next-earlier time-slice dataset, or (ii) a corresponding data string of a corresponding time-slice data subset with a latest corresponding TSTI, among those time-slice data subsets that include a corresponding data string, that is earlier than the corresponding TSTI.





50. (new) The method of Claim 47 wherein each time-slice data subset includes, for each data field of the corresponding designated subset of data fields, either (i) an FV data string and the associated FVTI data string, or (ii) a pointer to a corresponding FV data string of a corresponding earlier time-slice data subset and a pointer to a corresponding FVTI data string of a corresponding earlier time-slice data subset.

51. (new) The method of Claim 47 wherein the multiple time-slice datasets include one or both of (i) an earliest time-slice dataset corresponding to an earliest TSTI earlier than corresponding TSTIs of every other one of the multiple time-slice datasets, wherein the earliest TSTI is earlier than every FVTI of the time-series dataset and every time-slice data subset of the earliest time-slice dataset includes one or more data strings and no pointers, or (ii) a latest time-slice dataset corresponding to a latest TSTI later than corresponding TSTIs of every other one of the multiple time-slice datasets, wherein the latest TSTI is later than every FVTI of the time-series dataset and every time-slice data subset of the latest time-slice dataset includes one or more pointers and no data strings.

52. (new) A programmed computerized machine comprising one or more electronic processors and one or more tangible, non-transitory computer-readable media each operatively coupled to one or more of the processors, wherein the computerized machine is structured, connected, and programmed to perform the method of Claim 47.

53. (new) A tangible, non-transitory computer-readable medium encoded with electronic indicia of instructions which, when applied to a computerized machine, cause the computerized machine to perform the method of Claim 47.

54. (new) The method of Claim 47 further comprising: (e) using the programmed computerized machine, automatically determining a latest TSTI occurring among the multiple time-slice datasets that is earlier than a new designated TSTI; (f) using the programmed computerized machine, for each one of the multiple defined data fields, automatically identifying corresponding FVTI data strings indicating a latest FVTI of the time-series dataset that is later than the latest TSTI determined in part (d) and earlier than the new designated TSTI; (g) using the programmed computerized machine, for each designated subset of the multiple data fields for which at least one corresponding latest FVTI data string is identified in part (e), automatically including, in a corresponding time- slice data subset of a new time-slice dataset, (i) each identified latest FVTI data string and the associated FV data string, and (ii) for each data field of the designated subset for which no FVTI data string is identified in part (e), one or more FV data strings, one or more FVTI data strings, or one or more pointers that indicate a latest FVTI in the time-series dataset, that is earlier than the new TSTI, and the associated FV data string; (h) using the programmed computerized machine, for each designated subset of the multiple data fields for which no corresponding FVTI data string is identified in part (e), automatically including, in a corresponding time-slice data subset of the new time-slice dataset, one or more data strings or one or more pointers that collectively indicate, in the corresponding time-slice data subset with an earlier TSTI, the latest FVTI data strings earlier than the new TSTI and the associated FV data strings; and (i) using the programmed computerized machine, automatically generating, and automatically storing in the computer-searchable format on one or more tangible, non-transitory computer-readable media of the computerized machine that are operatively coupled to one or more electronic processors of the computerized machine, electronic indicia of the new time-slice dataset that includes the time-slice data subsets of parts (f) and (g) and corresponds to the new designated TSTI.

55. (new) The method of Claim 54 wherein part (g) includes, using the programmed computerized machine, for each designated subset of the multiple data fields for which at least one corresponding latest FVTI data string is identified in part (e), automatically including, in a corresponding time-slice data subset of a new time-slice dataset, for each one of the data fields of the designated subset, the corresponding FV data string and associated FVTI data string corresponding to a latest FVTI that is earlier than the new TSTI.

56. (new) The method of Claim 54 wherein the identification of part (f) includes automatically electronically querying the electronic indicia of the time-series dataset to identify corresponding FVTI data strings later than the latest TSTI determined in part (e) and earlier than the new designated TSTI.

57. (new) The method of Claim 56 wherein the identification of part (f) includes, for each one of the multiple defined data fields, using the programmed computerized machine, automatically (A) determining an earliest TSTI among the time-slice datasets that is later than the new designated TSTI, and (B) for each field for which the corresponding time-slice data subset with the TSTI determined in part (A) includes a pointer, excluding that field from the electronic querying of the time-series dataset and identifying as the latest FVTI the corresponding FVTI indicated by the pointer.

58. (new) The method of Claim 56 wherein the identification of part (f) includes, for each one of the multiple defined data fields, using the programmed computerized machine, automatically (A) determining an earliest TSTI among the time-slice datasets that is later than the new designated TSTI, and (B) for each field for which the corresponding time-slice data subset with the TSTI determined in part (A) includes or indicates with a pointer an FVTI data string earlier than the latest TSTI determined in part (e), excluding that field from the electronic querying of the time-series dataset and identifying as the latest TSTI the included or indicated FVTI data string.

59. (new) The method of Claim 56 wherein the identification of part (f) includes, for each one of the multiple defined data fields, using the programmed computerized machine, for each field for which a corresponding time-slice data subset, having a corresponding TSTI later than the new designated TSTI, includes or indicates with a pointer an FVTI data string earlier than the latest TSTI determined in part (e), automatically excluding that field from the electronic querying of the time-series dataset and identifying as the latest TSTI the included or indicated FVTI data string.

60. (new) The method of Claim 54 further comprising: (j) using the programmed computerized machine, for each designated subset of the multiple data fields for which at least one corresponding FVTI data string is identified in part (f), automatically identifying one or more corresponding time-slice data subsets, with corresponding TSTIs later than the new designated TSTI, that include one or more pointers indicating corresponding FVTI data strings or associated FV data strings in corresponding time-slice data subsets with corresponding TSTIs earlier than the new designated TSTI; (k) using the programmed computerized machine, for each time-slice data subset identified in part (j), automatically replacing the one or more corresponding pointers with one or more corresponding new pointers that indicate the corresponding FV or FVTI data string of the new time-slice dataset; and (C) using the programmed computerized machine, automatically updating, on one or more tangible, non-transitory computer-readable media of the computerized machine that are operationally coupled to one or more electronic processors of the computerized machine, electronic indicia of the replaced pointers of part (k).

61. (new) A programmed computerized machine comprising one or more electronic processors and one or more tangible, non-transitory computer-readable media each operatively coupled to one or more of the processors, wherein the computerized machine is structured, connected, and programmed to perform the method of Claim 54.

62. (new) A tangible, non-transitory computer-readable medium encoded with electronic indicia of instructions which, when applied to a computerized machine, cause the computerized machine to perform the method of Claim 54.

63. (new) The method of Claim 47 further comprising: (e) receiving at the programmed computerized machine, via a computer network, or retrieving, from one or more local or remote digital media operatively coupled to the programmed computerized machine, electronic indicia of a new FV data string for a corresponding one of the defined data fields and a new associated FVTI data string indicating a new FVTI of a time when the new FV data string was acquired, measured, generated, or recorded; (f) using the programmed computerized machine, automatically including the new FV and FVTI data strings in the time-series dataset; and (g) using the programmed computerized machine, automatically generating, and automatically storing in the computer searchable format on one or more tangible, non-transitory computer-readable media of the computerized machine that are operationally coupled to one or more electronic processors of the computerized machine, electronic indicia of the new FV and FVTI data strings as part of the electronic indicia of the time-series dataset.

64. (new) The method of Claim 63 further comprising: (h) using the programmed computerized machine, automatically identifying which one of the multiple designated subsets of the multiple data fields includes the data field of part (e) and identifying the time-slice data subset corresponding to that designated subset; (i) using the programmed computerized machine, automatically determining an earliest TSTI that is later than the new FVTI; (j) for each TSTI identified in part (i) that corresponds to a time-slice dataset having a pointer in the time-slice data subset identified in part (h) for the data field of part (e), using the programmed computerized machine, automatically replacing that pointer with the new FV data string and the associated new FVTI data string for the data field of part (e); (k) using the programmed computerized machine, for each time-slice data subset that is identified in part (h), that corresponds to a TSTI later than the TSTI determined in part (i), and that includes for the field of part (e) an FVTI data string earlier than the new FVTI or a pointer indicating an FVTI data string earlier than the new FVTI, automatically replacing in that time-slice data subset the earlier FVTI data string, the associated FV data string, or one or more pointers thereto with the new FVTI data string, the associated new FV data string, or one or more pointers indicating those new data strings in the time-slice data subset of part (j); (C) using the programmed computerized machine, automatically generating, and automatically storing in the computer-searchable format on one or more tangible, non-transitory computer-readable media of the computerized machine that are operatively coupled to one or more electronic processors of the computerized machine, electronic indicia of the time-slice data subsets altered in parts (i) and (j).

65. (new) The method of Claim 63 further comprising: (h) using the programmed computerized machine, automatically identifying which one of the multiple designated subsets of the multiple data fields includes the data field of part (e) and identifying the time-slice data subset corresponding to that designated subset; (i) using the programmed computerized machine, automatically determining an earliest TSTI that is later than the new FVTI; (j) using the programmed computerized machine, for each time-slice data subset that is identified in part (h), that corresponds to a TSTI later than the TSTI determined in part (i), and that includes for the field of part (e) an FVTI data string for an FVTI earlier than the new FVTI, automatically replacing in that time-slice data subset the earlier FVTI data string with the new FVTI data string and the earlier FV data string with the new FV data string; (k) for each TSTI identified in part (i) that corresponds to a time-slice dataset having a pointer in the time-slice data subset identified in part (h), using the programmed computerized machine, automatically replacing that pointer with, for each one of the data fields of the designated subset identified in part (h), the corresponding FV data string and associated FVTI data string corresponding to a latest FVTI that is earlier than the TSTI identified in part (i), including the new FV data string and the associated new FVTI data string for the data field of part (e); (C) using the programmed computerized machine, automatically identifying each corresponding time-slice data subset of each time-slice dataset, that corresponds to a TSTI later than the TSTI determined in part (i), that includes a pointer indicating a time-slice data subset in a time-slice dataset that corresponds to a TSTI earlier than the TSTI determined in part (i); (m) for each time-slice data subset identified in part (1), using the programmed computerized machine, automatically replacing the corresponding pointer with a corresponding new pointer that indicates the corresponding time- slice data subset of the time-slice dataset corresponding to the TSTI determined in part (i); and (n) using the programmed computerized machine, automatically generating, and automatically storing in the computer-searchable format on one or more tangible, non-transitory computer-readable media of the computerized machine that are operatively coupled to one or more electronic processors of the computerized machine, electronic indicia of the time-slice data subsets altered in parts (j), (k), and (m).

66. (new) A programmed computerized machine comprising one or more electronic processors and one or more tangible, non-transitory computer-readable media each operatively coupled to one or more of the processors, wherein the computerized machine is structured, connected, and programmed to perform the method of Claim 63.

67. (new) A tangible, non-transitory computer-readable medium encoded with electronic indicia of instructions which, when applied to a computerized machine, cause the computerized machine to perform the method of Claim 63.

68. (new) The method of Claim 47 wherein the corresponding TSTIs of the multiple time-slice datasets are spaced at irregular time intervals.

69. (new) The method of Claim 47 wherein the corresponding FVTIs of each one of the multiple data fields differ from the corresponding FVTIs of at least one other of the multiple data fields with respect to regular or irregular time intervals between successive FVTIs for each data field.

70. (new) A tangible, non-transitory computer-readable medium encoded with electronic indicia of multiple time-slice datasets, wherein: (a) the multiple time-slice datasets are generated from electronic indicia of a time-series dataset that includes, for each one of multiple defined data fields, one or more corresponding field-value (FV) data strings and, for each FV data string, a corresponding field-value-time-index (FVTI) data strings that indicates a time when information represented by that FV data string was acquired, measured, generated, or recorded; (b) each one of the multiple time-slice datasets (i) corresponds to a designated time-slice time index (TSTI) that differs from the corresponding TSTI of at least one other of the multiple time-slice datasets and (ii) includes, for each one of multiple designated subsets of the multiple defined data fields, a corresponding time-slice data subset; (c) each time-slice dataset includes, for each data field of the corresponding designated subset of the multiple data fields, (A) either a corresponding single FV data string from the time-series dataset or a pointer indicating, either directly or through one or more intervening pointers, a corresponding FV data string in a corresponding time-slice data subset with an earlier TSTI, and (B) for the FV data string included or indicated in subpart (A), either the associated FVTI data string from the time-series dataset or a pointer indicating, either directly or through one or more intervening pointers, the corresponding associated FVTI data string in a corresponding time-slice data subset with an earlier TSTI; and (d) each FVTI data string included in, or indicated by a pointer of, each time-slice data subset represents a latest FVTI in the time-series dataset, for the associated FV data string, that is earlier than the TSTI of that time-slice data subset.



Claim 1. A computer-implemented method comprising: 

(a) automatically receiving at a computer system electronic indicia of a time-series dataset wherein (i) for each one of multiple defined data fields, the time-series dataset includes one or more corresponding field-value (FV) data strings, (ii) the time-series dataset includes multiple field-value-time-index (FVTI) data strings, and (iii) each one of the FV data strings is associated with a corresponding one of the multiple FVTI data strings that indicates a time when information represented by that FV data string was acquired, measured, generated, or recorded; 

(b) using one or more electronic processors of the computer system programmed therefor, automatically generating, using the electronic indicia of the time-series dataset, electronic indicia of multiple time-slice datasets, wherein 

(i) each one of the multiple time-slice datasets corresponds to a designated time-slice time index (TSTI) that differs from the corresponding TSTI of at least one other of the multiple time-slice datasets, 
(ii) for each one of multiple designated subsets of the multiple defined data fields, each time-slice dataset includes a corresponding time-slice data subset, 
(iii) each time-slice data subset includes, for each data field of the corresponding designated subset of the multiple data fields, (A) either a corresponding single FV data string from the time-series dataset or a pointer indicating, either directly or through one or more intervening pointers, a corresponding FV data string in a corresponding time-slice data subset with an earlier TSTI, and (B) for the FV data string included or indicated in subpart (A), either the associated FVTI data string from the time-series dataset or a pointer indicating, either directly or through one or more intervening pointers, the corresponding associated FVTI data string in a corresponding time-slice data subset with an earlier TSTI, and (iv) each FVTI data string included in, or indicated by a pointer of, each time-slice data subset represents a latest FVTI in the time-series dataset, for the associated FV data string, that is earlier than the TSTI of that time-slice data subset; and (c) automatically storing in a computer-searchable format the electronic indicia generated in part (b) on one or more tangible, non-transitory computer-readable media of the computer system that are operatively coupled to one or more electronic processors of the computer system. 

    

2. The computer-implemented method of claim 1 wherein any FVTI that indicates a time that is the same as a time indicated by a specified TSTI is included among FVTIs that are treated as being earlier than the specified TSTI. 
 3. The computer-implemented method of claim 1 wherein any FVTI that indicates a time that is the same as a time indicated by a specified TSTI is included among FVTIs that are treated as being later than the specified TSTI. 

    4. The computer-implemented method of claim 1 wherein each pointer in each time-slice data subset indicates directly a corresponding data string or pointer of a corresponding time-slice data subset in a next-earlier time-slice dataset. 
5. The computer-implemented method of claim 1 wherein each pointer in each time-slice data subset indicates directly a corresponding data string of a corresponding time-slice data subset with a latest corresponding TSTI, among those time-slice data subsets that include a corresponding data string, that is earlier than the corresponding TSTI. 

    6. The computer-implemented method of claim 1 wherein, for at least one pointer of at least one time-slice data subset, having a first TSTI, (A) the at least one pointer indicates directly a corresponding data string or pointer of a corresponding time-slice data subset of an earlier time-slice dataset, having a second TSTI earlier than the first TSTI, and (B) the multiple time-slice datasets include at least one intervening time-slice dataset having an intervening TSTI earlier than the first TSTI and later than the second TSTI. 

    7. The computer-implemented method of claim 1 wherein each time-slice data subset includes, for each data field of the corresponding designated subset of data fields, either (i) an FV data string and the associated FVTI data string, or (ii) a pointer to a corresponding FV data string of a corresponding earlier time-slice data subset and a pointer to a corresponding FVTI data string of a corresponding earlier time-slice data subset. 

8. The computer-implemented method of claim 7 wherein each time-slice data subset that includes one or more pointers includes only a single pointer indicating an entire corresponding earlier time-slice data subset. 

 9. The computer-implemented method of claim 1 wherein the multiple time-slice datasets include an earliest time-slice dataset corresponding to an earliest TSTI earlier than corresponding TSTIs of every other one of the multiple time-slice datasets, wherein the earliest TSTI is earlier than every FVTI of the time-series dataset and every time-slice data subset of the earliest time-slice dataset includes one or more data strings and no pointers. 

10. The computer-implemented method of claim 1 wherein the multiple time-slice datasets include a latest time-slice dataset corresponding to a latest TSTI later than corresponding TSTIs of every other one of the multiple time-slice datasets, wherein the latest TSTI is later than every FVTI of the time-series dataset and every time-slice data subset of the latest time-slice dataset includes one or more pointers and no data strings. 

14. The computer-implemented method of claim 1 further comprising: (d) using one or more electronic processors of the computer system programmed therefor, automatically determining a latest TSTI occurring among the multiple time-slice datasets that is earlier than a new designated TSTI; (e) using one or more electronic processors of the computer system programmed therefor, for each one of the multiple defined data fields, automatically identifying corresponding FVTI data strings indicating a latest FVTI of the time-series dataset that is later than the latest TSTI determined in part (d) and earlier than the new designated TSTI; (f) using one or more electronic processors of the computer system programmed therefor, for each designated subset of the multiple data fields for which at least one corresponding latest FVTI data string is identified in part (e), automatically including, in a corresponding time-slice data subset of a new time-slice dataset, (i) each identified latest FVTI data string and the associated FV data string, and (ii) for each data field of the designated subset for which no FVTI data string is identified in part (e), one or more FV data strings, one or more FVTI data strings, or one or more pointers that indicate a latest FVTI in the time-series dataset, that is earlier than the new TSTI, and the associated FV data string; (g) using one or more electronic processors of the computer system programmed therefor, for each designated subset of the multiple data fields for which no corresponding FVTI data string is identified in part (e), automatically including, in a corresponding time-slice data subset of the new time-slice dataset, one or more data strings or one or more pointers that collectively indicate, in the corresponding time-slice data subset with an earlier TSTI, the latest FVTI data strings earlier than the new TSTI and the associated FV data strings; and (h) automatically generating, and automatically storing in the computer-searchable format on one or more tangible, non-transitory computer-readable media of the computer system that are operatively coupled to one or more electronic processors of the computer system, electronic indicia of the new time-slice dataset that includes the time-slice data subsets of parts (f) and (g) and corresponds to the new designated TSTI. 

    15. The computer-implemented method of claim 14 wherein part (f) includes, using one or more electronic processors of the computer system programmed therefor, for each designated subset of the multiple data fields for which at least one corresponding latest FVTI data string is identified in part (e), automatically including, in a corresponding time-slice data subset of a new time-slice dataset, for each one of the data fields of the designated subset, the corresponding FV data string and associated FVTI data string corresponding to a latest FVTI that is earlier than the new TSTI. 

    16. The computer-implemented method of claim 14 wherein the identification of part (e) includes automatically electronically querying the electronic indicia of the time-series dataset to identify corresponding FVTI data strings later than the latest TSTI determined in part (d) and earlier than the new designated TSTI. 

    17. The computer-implemented method of claim 16 wherein the identification of part (e) includes, for each one of the multiple defined data fields, using one or more electronic processors of the computer system programmed therefor, (A) determining an earliest TSTI among the time-slice datasets that is later than the new designated TSTI, and (B) for each field for which the corresponding time-slice data subset with the TSTI determined in part (A) includes a pointer, excluding that field from the electronic querying of the time-series dataset and identifying as the latest FVTI the corresponding FVTI indicated by the pointer. 

    18. The computer-implemented method of claim 16 wherein the identification of part (e) includes, for each one of the multiple defined data fields, using one or more electronic processors of the computer system programmed therefor, (A) determining an earliest TSTI among the time-slice datasets that is later than the new designated TSTI, and (B) for each field for which the corresponding time-slice data subset with the TSTI determined in part (A) includes or indicates with a pointer an FVTI data string earlier than the latest TSTI determined in part (d), excluding that field from the electronic querying of the time-series dataset and identifying as the latest TSTI the included or indicated FVTI data string. 

    19. The computer-implemented method of claim 16 wherein the identification of part (e) includes, for each one of the multiple defined data fields, using one or more electronic processors of the computer system programmed therefor, for each field for which a corresponding time-slice data subset, having a corresponding TSTI later than the new designated TSTI, includes or indicates with a pointer an FVTI data string earlier than the latest TSTI determined in part (d), excluding that field from the electronic querying of the time-series dataset and identifying as the latest TSTI the included or indicated FVTI data string. 

    20. The computer-implemented method of claim 14 further comprising: (i) using one or more electronic processors of the computer system programmed therefor, for each designated subset of the multiple data fields for which at least one corresponding FVTI data string is identified in part (e), identifying one or more corresponding time-slice data subsets, with corresponding TSTIs later than the new designated TSTI, that include one or more pointers indicating corresponding FVTI data strings or associated FV data strings in corresponding time-slice data subsets with corresponding TSTIs earlier than the new designated TSTI; (j) using one or more electronic processors of the computer system programmed therefor, for each time-slice data subset identified in part (i), automatically replacing the one or more corresponding pointers with one or more corresponding new pointers that indicate the corresponding FV or FVTI data string of the new time-slice dataset; and (k) automatically updating, on one or more tangible, non-transitory computer-readable media of the computer system that are operationally coupled to one or more electronic processors of the computer system, electronic indicia of the replaced pointers of part (j). 

21. A computer system comprising one or more electronic processors and one or more tangible, non-transitory computer-readable media each operatively coupled to one or more of the processors, wherein the computer system is structured, connected, and programmed to perform the method of claim 14. 
 24. The computer-implemented method of claim 1 further comprising: (d) automatically receiving at the computer system electronic indicia of a new FV data string for a corresponding one of the defined data fields and a new associated FVTI data string indicating a new FVTI of a time when the new FV data string was acquired, measured, generated, or recorded; (e) using one or more electronic processors of the computer system programmed therefor, automatically including the new FV and FVTI data strings in the time-series dataset; and (f) using one or more electronic processors of the computer system programmed therefor, automatically generating, and automatically storing in the computer searchable format on one or more tangible, non-transitory computer-readable media of the computer system that are operationally coupled to one or more electronic processors of the computer system, electronic indicia of the new FV and FVTI data strings as part of the electronic indicia of the time-series dataset. 

 25. The computer-implemented method of claim 24 further comprising: (g) using one or more electronic processors of the computer system programmed therefor, automatically identifying which one of the multiple designated subsets of the multiple data fields includes the data field of part (d) and identifying the time-slice data subset corresponding to that designated subset; (h) using one or more electronic processors of the computer system programmed therefor, automatically determining an earliest TSTI that is later than the new FVTI; (i) for each TSTI identified in part (h) that corresponds to a time-slice dataset having a pointer in the time-slice data subset identified in part (g) for the data field of part (d), using one or more electronic processors of the computer system programmed therefor, automatically replacing that pointer with the new FV data string and the associated new FVTI data string for the data field of part (d); (j) using one or more electronic processors of the computer system programmed therefor, for each time-slice data subset that is identified in part (g), that corresponds to a TSTI later than the TSTI determined in part (h), and that includes for the field of part (d) an FVTI data string earlier than the new FVTI or a pointer indicating an FVTI data string earlier than the new FVTI, automatically replacing in that time-slice data subset the earlier FVTI data string, the associated FV data string, or one or more pointers thereto with the new FVTI data string, the associated new FV data string, or one or more pointers indicating those new data strings in the time-slice data subset of part (i); (k) automatically generating, and automatically storing in the computer-searchable format on one or more tangible, non-transitory computer-readable media of the computer system that are operatively coupled to one or more electronic processors of the computer system, electronic indicia of the time-slice data subsets altered in parts (i) and (j). 
32. A computer-implemented method for searching or filtering a time-series dataset: (a) wherein (i) electronic indicia of the time-series dataset are stored in a computer-searchable format on one or more tangible, non-transitory computer-readable media of a computer system, (ii) for each one of multiple defined data fields, the time-series dataset includes one or more corresponding field-value (FV) data strings, (iii) the time-series dataset includes multiple field-value-time-index (FVTI) data strings, and (iv) each one of the FV data strings is associated with a corresponding one of the multiple FVTI data strings that indicates a time when information represented by that FV data string was acquired, measured, generated, or recorded; and (b) wherein (i) electronic indicia of multiple time-slice datasets are stored in a computer-searchable format on one or more tangible, non-transitory computer-readable media of the computer system, (ii) each one of the multiple time-slice datasets corresponds to a designated time-slice time index (TSTI) that differs from the corresponding TSTI of at least one other of the multiple time-slice datasets, (iii) for each one of multiple designated subsets of the multiple defined data fields, each time-slice dataset includes a corresponding time-slice data subset, (iv) each time-slice data subset includes, for each data field of the corresponding designated subset of the multiple data fields, (A) either a corresponding single FV data string from the time-series dataset or a pointer indicating, either directly or through one or more intervening pointers, a corresponding FV data string in a corresponding time-slice data subset with an earlier TSTI, and (B) for the FV data string included or indicated in subpart (A), either the associated FVTI data string from the time-series dataset or a pointer indicating, either directly or through one or more intervening pointers, the corresponding associated FVTI data string in a corresponding time-slice data subset with an earlier TSTI, and (v) each FVTI data string included in, or indicated by a pointer of, each time-slice data subset represents a latest FVTI in the time-series dataset, for the associated FV data string, that is earlier than the TSTI of that time-slice data subset, the method comprising: (A) receiving at the computer system an electronic query for a list, tabulation, graph, display, or enumeration of FV data strings, of a queried subset of the multiple data fields specified in the query, having latest associated FVTI data strings earlier than a query time index (QTI); (B) using one or more electronic processors of the computer system programmed therefor, for each field of the queried subset, automatically identifying a corresponding latest FVTI data string that is earlier than the QTI; (C) using one or more electronic processors of the computer system programmed therefor, automatically electronically interrogating the FVTI data strings identified in part (B) or the FV data strings associated with the FVTI data strings identified in part (B); (D) using one or more electronic processors, displays, or tangible, non-transitory computer-readable media of the computer system, listing, tabulating, graphing, displaying, or enumerating FV or FVTI data strings, among the FV or FVTI data strings interrogated in part (C), that satisfy one or more search or filter criteria included in the query of part (A), (E) wherein the identification of part (B) includes automatically electronically querying the electronic indicia of the time-series dataset to identify one or more corresponding latest FVTI data strings that are earlier than the QTI, and the method further comprises one or more of: (F) using one or more electronic processors of the computer system programmed therefor, (i) determining a latest TSTI among the time-slice datasets that is earlier than the QTI, (ii) identifying each queried field for which no FVTI is identified in the time-series dataset that is later than the TSTI determined in part (F)(i) and earlier than the QTI, (iii) excluding from the electronic querying of the time-series dataset each queried field identified in part (F)(ii), and (iv) for each queried field identified in part (F)(ii), identifying as the latest FVTI data string an FVTI data string included in or indicated by a pointer of a corresponding time-slice data subset with the TSTI determined in part (F)(i); (G) using one or more electronic processors of the computer system programmed therefor, (i) automatically determining an earliest TSTI among the time-slice datasets that is later than the QTI, (ii) identifying each queried field for which the corresponding time-slice data subset with the TSTI determined in part (G)(i) includes a pointer indicating an FVTI data string, (iii) excluding from the electronic querying of the time-series dataset each queried field identified in part (G)(ii), and (iv) for each queried field identified in part (G)(ii), identifying as the latest FVTI data string the corresponding FVTI data string indicated by the pointer; (H) using one or more electronic processors of the computer system programmed therefor, (i) determining an earliest TSTI among the time-slice datasets that is later than the QTI, (ii) identifying each queried field for which the corresponding time-slice data subset with the TSTI determined in part (H)(i) includes or indicates with a pointer an FVTI data string earlier than the QTI, (iii) excluding from the electronic querying of the time-series dataset each queried field identified in part (H)(ii), and (iv) for each queried field identified in part (H)(ii), identifying as the latest FVTI data string the included or indicated FVTI data string; or (I) using one or more electronic processors of the computer system programmed therefor, (i) identifying each queried field for which a corresponding time-slice data subset, having a corresponding TSTI later than the QTI, includes or indicates with a pointer an FVTI data string earlier than the QTI, (ii) excluding from the electronic querying of the time-series dataset each queried field identified in part (I)(i), and (iii) for each queried field identified in part (I)(i), identifying as the latest FVTI data string the included or indicated FVTI data string corresponding additional TSTIs; and (ii) the interrogation of part (C) includes automatically interrogating (1) FV data strings included in, or indicated by corresponding pointers of, the one or more additional time-slice datasets, or (2) FVTI data strings included in, or indicated by corresponding pointers of, the one or more additional time-slice datasets. 


Allowable Subject Matter
Claims 47-70 are allowed over the art of record.
Regarding independent claims 47 and 70, the closest art, Chen et al. (US 20140040276 A1) discloses a time-series dataset (Fig.2-Fig.3, steps 210 and 310; ¶[0033]-[0034], Chen, i.e., receiving time series datasets); (b) generating an indicia of the time-series dataset (Fig.2-Fig.3, step 264 and 364; ¶[0003] and [0068]-[0069] and [0088], Chen, i.e., assembling coded values into data package that are arranged in order of timestamps), each time-slice data subset includes, for each data field of the corresponding designated subset of the multiple data fields (¶[0033]-[0034], [0068]-[0069] and [0087]-[0088], Chen), , a corresponding FV data string in a corresponding time-slice data subset with an earlier TSTI (¶[0033]-[0034], [0068]-[0069] and [0087]-[0088], Chen), and (c) automatically storing in a computer-searchable format the electronic indicia generated in part (b) on one or more tangible, non-transitory computer-readable media of the computer system that are operatively coupled to one or more electronic processors of the computer system (Fig.2-Fig.3, steps 266-268 and 366; ¶[0072]-[0073] and [0082]-[0083], Chen, i.e., storing the created time series package in database). Ripley et al. (US 2004/0078364 A1) disclose multiple searchable datasets indexing (Figs.11-13 and ¶[0128]-[0129], i.e., horizontal partitioning groups of records “rows” in searchable datasets and vertical partitioning groups of data attributes “columns” in searchable datasets). However, the prior art fails to disclose or suggest the claimed provision “generating electronic indicia of multiple time-slice datasets, each one of the multiple time-slice datasets corresponding to a designated time-slice time index that differs from the corresponding time-slice time index of at least one other of the multiple time-slice datasets and for each one of multiple designated subsets of the multiple defined data fields including a corresponding time-slice data subset” as claimed in conjunction with remaining claims provisions.
The dependent claims, being further limiting to the independent claims, definite and enabled by the Specification are also allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. Smith-Mickelson et al. (US 20140229470 A1) disclose FAST AD-HOC FILTERING OF TIME SERIES ANALYTICS.
2. Jackson et al. (US 20120158771 A1) disclose TEMPORAL BINDING FOR SEMANTIC QUERIES.
3. Roy (US 20090063147 A1) discloses PHONETIC, SYNTACTIC AND CONCEPTUAL ANALYSIS DRIVEN SPEECH RECOGNITION SYSTEM AND METHOD.
4. Zimmerer (US 10013466 B2) discloses Using time information to prune queries against partitioned data.
5. Roy (US 20090048830 A1)/(US 7844466 B2) discloses Conceptual analysis driven data-mining and dictation system and method.
6. Usey et al. (US 20080208820 A1) disclose SYSTEMS AND METHODS FOR PERFORMING SEMANTIC ANALYSIS OF INFORMATION OVER TIME AND SPACE.
7. Noel et al. (US 9921732 B2) disclose Radial Graphs For Visualizing Data In Real-time.
8. Bhave et al. (US 9396287 B1) disclose system for organizing and fast searching ff massive amounts of data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH B THAI whose telephone number is (571)272-4029. The examiner can normally be reached Mon-Friday 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HANH B THAI/Primary Examiner, Art Unit 2163                                                                                                                                                                                                        

August 12, 2022